We are of opinion, that the motion for a rehearing of the application in this case should not be granted. But in overruling it we take occasion to say, that our conclusion is based *Page 578 
not upon the principle that the purpose for which the corporation was organized is not quasi-public, and one for which the Legislature would not have the right to condemn property — a proposition upon which we need give no opinion — but upon the ground that articles 575 and 577 of the Revised Statutes authorized the corporation to mortgage all its property — including its property franchises, or easements. The articles cited in terms empower all corporations organized under the provisions of that title of the Revised Statutes to mortgage their property, and whatever may have been decided in other States with reference to similar statutes, we see no sufficient reason for holding, that it was intended that such as should be created for a public purpose — as for furnishing lights to a city, and the like — should be excepted from the operation of the general law. There is no personal trust involved in the grant of corporate powers under a general law of incorporation which authorizes all citizens of the State to create a corporation for any one of certain specified objects, by simply filing articles of incorporation with the Secretary of State; and we do not see why the public interests may not be as well subserved by the purchasers of the property of such a corporation as by the corporation itself, when it becomes confessedly unable or unwilling to pay its debts.
The motion for a rehearing is overruled.
Motion refused.
Delivered March 4, 1895.